Citation Nr: 1748080	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-30 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel





INTRODUCTION

The Veteran had active duty service from February 1968 to December 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran's representative contended in November 2014 that the Veteran should be afforded a new examination as the last examination took place in December 2011, because it does not reflect the current severity of the Veteran's bilateral hearing loss disability, which has worsened.  The December 2011 examiner noted that the Veteran's hearing at certain levels was in fact better than his hearing in service.  Furthermore, service treatment records reference that the Veteran had severe bilateral otalgia in May 1974 and an ear laceration on his right ear in January 1969, which the 2011 examiner did not address.  Accordingly, the Board finds the Veteran should be afforded a new VA examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The electronic claims folder and this Remand must be provided to and reviewed by the examiner and the examination must reflect that such a review was undertaken.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Specifically, the examiner must offer an opinion as to whether:

(i)  The Veteran has a current hearing loss or tinnitus disability for VA purposes; and 

(ii)  it is as likely as not (a 50 percent probability or greater) that any hearing loss or tinnitus disability is etiologically related to service.

The examiner should discuss the in-service notations of severe bilateral otalgia in May 1974, as well the Veteran's right ear laceration in January 1969. 

The examiner should also address the Veteran's contentions that his disabilities are due to trauma when his vehicle hit a land mine in service. 

Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

In rendering the above opinion, the audiologist should note that the absence of in-service evidence of disability during service, including at the separation examination, is not fatal to service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




